DETAILED ACTION
	This office action is in response to applicant’s remarks filed on March 7, 2022 in application 16/502,184. 
	Claims 1-4, 7-8, 10-13, 16-17, 19 are presented for examination.   Claims 1, 7, 10 and 19 are amended.   Claims 5-6, 9, 14-15, 18 and 20 are previously cancelled. 
	IDS submitted on July 3, 2019, July 2, 2020 and May 19, 2021 were acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: 
For claims 1, 10 and 19 please amend the second occurrence of “anomalous process of the element of the system” to “normal process of the element of the system”



Allowable Subject Matter
Claims 1-4, 7-8, 10-13, 16-17, 19 allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner deemed claims 1-4, 7-8, 10-13, 16-17, 19 as novel when read as a whole for the limitations of selection of compatible components for a system by collecting parameters of one or more elements of the system, identify components for restoration based on one or more selection rules configured to compare the anomalous state/process to a normal state/process of the element of the system, interrogate state models using parameters of the identified component for restoration and determine at least one component that is compatible with the system and no anomaly is identified when interrogating the state model. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 571-272-4182.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114          
Silicon Valley Regional Office
Loan.truong@uspto.gov